 
 
I 
108th CONGRESS
2d Session
H. R. 4089 
IN THE HOUSE OF REPRESENTATIVES 
 
March 31, 2004 
Mr. Camp introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish the position of Assistant Secretary of Commerce for Job Retention and Creation to gather information about economic development assistance and make the information available to the public. 
 
 
1.Short titleThis Act may be cited as the American Job Retention and Creation Act of 2004. 
2.Assistant Secretary of Commerce for Job Retention and Creation 
(a)Establishment 
(1)In generalThere shall be in the Department of Commerce, in addition to the Assistant Secretaries of Commerce provided by law as of the date of enactment of this Act, one additional Assistant Secretary of Commerce, to be known as the Assistant Secretary of Commerce for Job Retention and Creation, who shall— 
(A)be appointed by the President, by and with the advice and consent of the Senate; and 
(B)be compensated at the rate of pay provided for under level IV of the Executive Schedule under section 5315 of title 5, United States Code.  
(2)Conforming amendmentSection 5315 of title 5, United States Code, is amended by striking Assistant Secretaries of Commerce (11) and inserting Assistant Secretaries of Commerce (12). 
(3)Deadline for appointmentThe appointment of the Assistant Secretary of Commerce for Job Retention and Creation shall be made no later than 1 year after the date of the enactment of this Act. 
(b)DutiesThe Assistant Secretary of Commerce for Job Retention and Creation shall— 
(1)gather and maintain information about economic development assistance, including the type of assistance available, eligibility requirements, and application procedures; 
(2)make the information publicly available; 
(3)establish and maintain a searchable Internet site providing public access to the information gathered and maintained by the office; and 
(4)perform other such duties as the Secretary of Commerce may prescribe. 
(c)Other departments and agenciesEach Federal department and agency responsible for economic development assistance, as identified by the Assistant Secretary of Commerce for Job Retention and Creation, shall provide the Secretary with information required to be gathered and maintained under subsection (a) with respect to the economic development assistance for which it is responsible. 
(d)Economic development assistanceThe term economic development assistance means any Federal assistance available for economic development within the United States which is identified by the Assistant Secretary of Commerce for Job Retention and Creation for the purposes of this Act.  
 
